                        IN THE UNITED STATES DISTRICT COURT

                         FOR THE EASTERN DISTRICT OF TEXAS

                                    SHERMAN DIVISION


STANLEY DALE SELF, #618511                      §

VS.                                             §               CIVIL ACTION NO. 4:18cv127

DIRECTOR, TDCJ-CID                              §

                                   ORDER OF DISMISSAL

       Petitioner Stanley Dale Self, a prisoner confined in the Texas prison system, filed the

above-styled and numbered petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. The

case was referred to United States Magistrate Judge Christine A. Nowak, who issued a Report and

Recommendation concluding that the petition should be dismissed without prejudice. Petitioner

has filed objections.

       The Report of the Magistrate Judge, which contains her proposed findings of fact and

recommendations for the disposition of such action, has been presented for consideration, and

having made a de novo review of the objections raised by Petitioner to the Report, the Court is of

the opinion that the findings and conclusions of the Magistrate Judge are correct and Petitioner’s

objections are without merit. Therefore, the Court hereby adopts the findings and conclusions of

the Magistrate Judge as the findings and conclusions of the Court. It is accordingly

       ORDERED that the Director’s motion to dismiss (Dkt. #11) is GRANTED and the above-

styled petition for a writ of habeas corpus is DISMISSED without prejudice for failure to exhaust




                                                1
state habeas corpus remedies. A certificate of appealability is DENIED. All other motions not

previously ruled on are hereby DENIED.

              .   SIGNED this the 5th day of February, 2019.




                                                         _______________________________
                                                         RICHARD A. SCHELL
                                                         UNITED STATES DISTRICT JUDGE




                                             2
